     Case 1:19-cr-00034-NONE-SKO Document 25 Filed 04/29/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    CHARLES J. LEE, Bar #221057
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: 559-487-5561/Fax: 559-487-5950
 5
      Attorney for Defendant
 6    BRIAN WALLACE
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00034-NONE-SKO
12                        Plaintiff,               STIPULATION AND ORDER
                                                   TO CONTINUE STATUS CONFERENCE
13    vs.
14    BRIAN WALLACE,                               DATE: September 8, 2020
                                                   TIME: 2:00 p.m.
15                       Defendant.                JUDGE: Hon. Sheila K. Oberto
16
17           IT IS HEREBY STIPULATED by and between the parties hereto, through their
18    respective counsel, that the status conference regarding the above-captioned matter now set for
19    May 4, 2020, before the Honorable Sheila K. Oberto, may be continued to September 8, 2020, at
20    2:00 p.m. for further status conference.
21           Defense counsel has ongoing investigation and needs additional time for preparation in
22    the defense of this case. Defense was in the process of retaining the services of an expert witness
23    when the COVID-19 pandemic interrupted those plans. Additionally, defense counsel has
24    consulted with Mr. Wallace’s immigration attorney and would like a further opportunity to have
25    plea resolution discussions with the government.
26           The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded
27    through and including September 8, 2020 because there is good cause for the requested
28    continuance and the ends of justice outweigh the interest of the public and the defendant in a
     Case 1:19-cr-00034-NONE-SKO Document 25 Filed 04/29/20 Page 2 of 2


 1    speedy trial. Specifically, the parties agree that this continuance is necessary for defense

 2    preparation and investigation purposes and to permit time for the parties to engage in plea

 3    negotiations.

 4
 5
                                                             Respectfully submitted,
 6                                                           McGREGOR SCOTT
                                                             United States Attorney
 7
 8    DATED: April 29, 2020                                  /s/ Kimberly A. Sanchez
                                                             KIMBERLY A. SANCHEZ
 9                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
10
11                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
12
13    DATED: April 29, 2020                                  /s/ Charles J. Lee
                                                             CHARLES J. LEE
14                                                           Assistant Federal Defender
                                                             Attorney for Defendant
15                                                           BRIAN WALLACE

16
17
18                                                ORDER

19
      IT IS SO ORDERED.
20
21    Dated:       April 29, 2020                                   /s/   Sheila K. Oberto           .
                                                         UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28
       Wallace: Stipulation and                        -2-
       Order to Continue Status Conference
